Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-5, 7, 9-11 and 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Macciola et al. US 9,208,536 B2.
Regarding claim 1, Macciola disclose for receiving, by a processor of an image capturing device (col.11, lines 3-7), 
an image of a quadrilateral object captured by a camera of the image capturing device ( col.2 lines 25-30 see “receiving the digital image comprising a digital representation of an object bounded by a tetragon; correcting curvature in the tetragon to form a quadrilateral; and correcting 
Regarding claims 3 and 9 Macciola disclose for, wherein the known dimension comprises a length and a width of the quadrilateral object (col.27 lines 43-50, see “the size of the captured 3D object is nonzero along 
Regarding claims 4 and 10, Macciola disclose for, wherein the known dimension is received via a user interface from a user (Fig.2 see user interface adapter222).
Regarding claims 5 and 11, Macciola disclose for, wherein the known dimension is detected based on a three dimensional camera of the image capturing device (col.29 lines 25-34, see “in Equation (1): .lamda. is the focal depth of position (X, Y, Z) in the "reference" or "real-world" coordinate system, (e.g. a coordinate system derived from a reference image, such as shown in FIGS. 6B and 7”).
Regarding claim 7, see the rejection of claim 1. It recites similar limitations as claim 7. Except for a computer readable medium (col.2 lines 37-40). Hence it is similarly analyzed and rejected.
Regarding claim 13, Macciola disclose for a red, green, and blue (RGB) camera to capture an image of a quadrilateral object (col.9 lines 34-37, col.11 lines 3-7);
a three dimensional (3D) camera to detect dimensions of the quadrilateral object (col.27 lines 43-50); and

Objected Claims
Claims 2, 6,8,12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner’s statement of reasons for allowance: the prior art of Macciola et al. US 9,208,536 B2, failed to teach or suggest for features/limitations of claims 2,6,8,12 and 14-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ALI BAYAT/           Primary Examiner, Art Unit 2664